Citation Nr: 0004135	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  98-16 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a left shoulder 
disability, to include arthritis.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 until 
December 1969, from October 1972 until January 1980 and from 
January 1982 until July 1992.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of September 1998 from the Louisville, Kentucky 
Regional Office (RO) which denied service connection for 
degenerative arthritis of the left shoulder.


FINDING OF FACT

The claim of entitlement to service connection for left 
shoulder disability, to include arthritis, is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for a left 
shoulder disability, to include arthritis, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he now has arthritis of the left 
shoulder as the result of injury he sustained during active 
duty for which service connection should now be granted by 
the Board.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Where a 
veteran served continuously for 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent or more within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § § 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§ § 3.307, 3.309 (1999).  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may legitimately be questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303 (1999).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service or 
aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (1999)

The threshold question is whether the veteran has presented a 
well-grounded claim for service connection for left shoulder 
disability, to include arthritis.  In this regard, he has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  While the claim need not be conclusive, it 
must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to the claim, 
and the claim must fail.  See Epps v. Gober, 126 F.3d 1464 
(1997); see also Slater v. Brown, 9 Vet. App. 240, 243 
(1996); Gregory v Brown, 8 Vet. App. 563, 568 (1996) (en 
banc).

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be a medical diagnosis of a current disability.  
Second, there must be medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury.  Third, there must be medical evidence of 
a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
supra.  

The service medical records reflect that the appellant was 
seen in sick bay in December 1984 noting that three weeks 
before, he had injured his left shoulder playing basketball, 
but had not consulted a doctor.  He said that the previous 
night he had heard a popping sound in the left shoulder 
during basketball practice, and that it was painful to 
stretch and move it in certain positions.  Examination of the 
shoulder disclosed no swelling, but there was slight 
tenderness in the acromio-clavicular junction and slight pain 
on range of motion.  No popping sound was noted.  Assessments 
of left shoulder sprain and rule out subluxation or fracture 
were rendered.  Medication, activity restriction and a hot 
compress were prescribed.

The veteran was seen for left shoulder follow-up 
approximately two weeks later in January 1985 whereupon he 
indicated that he had had no real relief, and that his 
symptoms were the same as before.  On this occasion, it was 
noted that there was good range of motion of the shoulder 
with no swelling, tenderness or deformity.  The diagnosis of 
left shoulder sprain was continued.  The appellant's 
medication was changed.  

No further treatment or follow-up for the left shoulder, and 
no left shoulder complaints were recorded during the 
remainder of the appellant's service despite the fact that 
the extensive service clinical record shows that he sought 
treatment for numerous complaints and disorders until 
retirement.  It was also demonstrated that the appellant 
continued to play basketball on a frequent basis throughout 
the ensuing years.  Upon examination in May 1992 for 
retirement from active duty, he affirmatively denied a 
painful or "trick" shoulder. 

The record reflects that subsequent to service, the veteran 
became a mail carrier and sorter with the Post Office.  A 
private clinical record dated in August 1994 noted that he 
sought treatment for left shoulder complaints.  It was 
reported that he engaged in a "good bit" of lifting and 
sorting and had had pain in his left shoulder for the past 
week.  It was indicated that he tended to have pain with 
abduction of the left shoulder horizontal, and that pain was 
located posteriorly in the shoulder joint.  An assessment of 
subdeltoid bursitis of the left shoulder, or perhaps some 
other muscular disorder in the joint, was rendered.  
Medication was prescribed.  

The post-service record reflects that the veteran filed 
claims for service connection for several disorders not 
pertinent to this appeal in May 1995 but did not indicate 
that he had any problems with his left shoulder.  On post-
service VA orthopedic examination in June 1995 and 
neurological evaluation in February 1996, no complaints 
referable to the left shoulder were indicated.  A private 
clinical record dated in March 1996 noted that the appellant 
was seen on post surgical follow-up for a condition not 
pertinent to this appeal and that he related at that time 
that he had left shoulder pain and was unable to raise the 
arm completely.  Upon further evaluation it was noted that 
there was a distant history of trauma to the left shoulder 
and that complaints also included pain with range of motion 
and overhead activity.  Following examination and X-ray, an 
assessment of glenohumeral degenerative joint disease 
disease/mild "RC" arthropathy was rendered.  

The appellant underwent VA examination in March 1998 
whereupon he rendered a history of injuring his left shoulder 
in approximately 1977 when he caught a heavy falling object.  
He stated that he did not report the injury and that the 
symptoms of pain and a burning sensation in the left shoulder 
had resolved.  It was reported that approximately eight to 
nine years later, while still in the military, he developed 
pain in the left shoulder and was told by his army physician 
that he had arthritis.  The veteran related that he currently 
had catching and pain, particularly with reaching up.  He 
said that he had to hold objects in his left arm while 
delivering mail, and had to carry his ruck sack over this 
left shoulder.  Following examination and X-rays, a diagnosis 
of history of left shoulder injury, degenerative arthritis 
with pain and limitation of motion was rendered. 

Analysis

Initially, the Board points out that arthritis of the left 
shoulder was not shown to have been diagnosed in the service 
medical records.  The clinical record does not indicate a 
clinical assessment of degenerative joint disease until at 
least 1996.  Therefore, it is not demonstrated that the 
disease process was clinically evident within one year of 
retirement from active duty.  Consequently, service 
connection for arthritis may not be accorded on a presumptive 
basis.  See 38 U.S.C. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Although the veteran claims that he now has arthritis of the 
left shoulder as the result of injury sustained in service, 
the record contains no competent evidence to support this 
conclusion.  The service medical records do indeed reflect 
that he was treated for a left shoulder sprain in 1984 with 
follow-up in early 1985, but subsequent clinical evidence 
does not support a finding that such symptoms resulted in 
chronic disability.  See 38 C.F.R. § 3.303.  While the 
appellant now has a diagnosis of degenerative joint disease 
of the left shoulder, neither his private physicians, nor the 
VA, has proposed that there is any link between injury in 
service and the current disability.  Consequently, there 
exists no competent clinical evidence relating arthritis to 
service.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
Moreover, there has been no clinical demonstration of 
continuity of symptomatology since service.  Following 
treatment for left shoulder symptomatology in service in 
January 1985, left shoulder complaints were not again 
recorded until August 1994.  This is too remote from service 
to be reasonably related to service in the absence of 
demonstration of continuity of symptomatology.  As such, the 
left shoulder sprain/strain in service is deemed to have been 
acute and transitory and to have resolved without residual 
disability.  As to this matter, the record simply does not 
contain any competent evidence in the form of medical records 
or a medical opinion which in any way tends to show that 
arthritis was incurred in service, or is otherwise of service 
onset.  

The veteran's own assertions that the disability is related 
to service do not constitute cognizable evidence upon which 
to reach the merits of this matter.  As a lay person who is 
untrained in the field of medicine, the veteran is not 
competent to provide a medical opinion.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  The Board must point 
out in this instance that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
evidence is required to make a claim "plausible" or 
"possible."  Murphy, 1 Vet.App. at 81.  The veteran's 
statements in the record have been carefully considered but 
without the requisite competent evidence reflecting he has 
left shoulder arthritis of service onset, he has not met his 
burden of submitting evidence that his claim of service 
connection for such is well grounded.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993); Tirpak at 611.  Accordingly, the 
appellant's claim for entitlement to service connection for 
arthritis of the left shoulder is found to be not well-
grounded, and the appeal based thereon must be denied.  See 
Edenfield v. Brown, 8 Vet.App. 384 (1995).

As the veteran's claim is not well grounded, the VA has no 
further duty to assist him in developing the record to 
support this appeal.  See Epps, supra.  Moreover, the Board 
is not otherwise aware of the existence of any relevant 
evidence which, if obtained, would make this claim well 
grounded.  See McKnight v. Gober, No. 97-7062 (Fed.Cir. Dec. 
16, 1997) (per curiam).

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussions above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the above cited 
disorder.  Robinette, 8 Vet.App. at 77.


ORDER

A well-grounded claim not having been submitted, the claim of 
service connection for left shoulder arthritis is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 



